DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 as been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed after the mailing date of the notice of allowance on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the applicant is:
	Kyu et al. (Pub. No.: CN103875190A) Method and Apparatus for Tracking Beam in Wireless Communication System.
	Kyu et al. (Pub. No.: CN104205911A) Method and Apparatus for Transmitting Beam Information in Wireless Communication System.


Response to Arguments
Applicant’s arguments: see Pages 1 to 6 of the Amendment filed 05/14/2021, with respect to claims 1, 3-7, 9-13 and 15-20 in conjunction with amendments “sending, by the terminal device, one or more signals to the base station by using one or more resources m the at least one configured resource according to the first indication
information; and receiving, by the terminal device, third indication information sent by the base station, wherein the third indication information is used to instruct the terminal device to perform a second uplink transmission using a target resource selected from the one or more resources, wherein the at least one configured resource comprises at least one beam, and the target resource comprises a target beam” has been fully considered and are persuasive. Therefore, rejections of claims 1, 3-7, 9-13 and 15-20 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “sending, by the terminal device, one or more signals to the base station by using one or more resources m the at least one configured resource according to the first indication information; and receiving, by the terminal device, third indication information sent by the base station, wherein the third indication information is used to instruct the terminal device to perform a second uplink transmission using a target resource selected from the one or more resources, wherein the at least one configured resource comprises at least one beam, and the target resource comprises a target beam” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Choi et al. (U.S. Patent Application Publication No. U.S Pub 2014/0301217 A1), which is directed to a wireless cellular network communication system; and teaches that terminal device UE is receiving an STR mode command indication information sent by the base station eNB when the determination is that the signal quality measurement is less than the uplink/downlink centric measurement threshold; the STR mode command indication information is used to instruct the terminal device UE to perform a first uplink transmission by using at least one configured resource and, using configured DL/UL resources; the terminal device UE is sending measurements of signal quality to the base station eNB by using one or more resources in the at least one configured resource according to the STR mode command indication information;
	Jiang et al. (U.S. Patent Application Publication No. U.S Pub 2013/0322396 A1), which is directed to a wireless communication system; and teaches that configured resource comprises the allocated frequency resource that is different from the frequency resource currently used by the terminal device UE and, configured resource carrier 
	Zhou et al. (U.S. Patent Application Publication No. U.S Pub 2017/0150487 A1), which is directed to a wireless communication system; and teaches that configured resource comprises the first type of beams resources and the second type of beams resources having different beam widths used by the user equipment and, configured resources; the user equipment (UE) feeds backs (i.e., sending signals) to the base station by using resources in the configured resource according to the first indication information and, the user equipment (UE) feedbacks information (i.e., sending signals) to the base station by using resources in the configured resource according to the first indication information (para [0098]-[0101] Fig.7 step 703).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “sending, by the terminal device, one or more signals to the base station by using one or more resources m the at least one configured resource according to the first indication information; and receiving, by the terminal device, third indication information sent by the base station, wherein the third indication information is used to instruct the terminal device to perform a second uplink transmission using a target resource selected from the one or more resources, wherein the at least one configured resource comprises at least one beam, and the target resource comprises a target beam” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414